Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

Acknowledgment is made of a claim for foreign priority under 35 U.S.C. § 119(a)-(d) or (f). Certified copies of the priority documents have been received.


	EXAMINER'S AMENDMENT

	An examiner Amendment to the record appears below.  Should the changes and/or additions be unacceptable to the applicant, an amendment may be filed as provided by 37 C.F.R 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the Issue Fee.

	Authorization for this Examiner's Amendment was given in a telephone interview with Mr. Joel S. Armstrong (Registration No. 36,430) on Dec. 21, 2021.

Please amend the claims as follows:

 Claims 2-5 are cancelled.

1. (Currently Amended) A message providing device comprising:
  a hardware processor ;
	a reception unit that receives, for each user, a request for a registration of an association between (i) a software robot program operating on a message service for 
	a registration unit that provides a single user with a plurality of software robot programs in each of which operation setting information of the software robot program is preset, and registers an external device in each of the plurality of software robot programs in association with each other according to the request from the user, wherein the plurality of software robot programs include at least a first software robot program and a second software robot program each providing a printing service, 
first operation setting information is set for the first software robot program, second operation setting information which is different from the first operation setting information is set for the second software robot program, and the first operation setting information and the second operation setting information are different from each other in at least any one of (i) the number of copies at a printing time, (ii) double-sided printing or single-sided printing, (iii) a function of integrating a plurality of pages into one page, (iv) a color mode, and an image quality. 

6 (Original) .The message providing device according to claim 1, wherein in a case of registering the external device in the software robot program in association with each other, the registration unit registers the external device when an attribute of the external device conforms to the operation setting information.

7 (Original). The message providing device according to claim 1, wherein in a case of registering the external device in the software robot program in association with 

8 (Currently Amended).  The message providing device according to claim 1, wherein in a case of registering the external device in the first software robot program in association with each other, the registration unit registers the external device in the second software robot program as well when an attribute of the external device conforms to the second operation setting information.

9 (Original).  The message providing device according to claim 1, further comprising:
a deletion unit that deletes the external device registered in each of the plurality of software robot programs according to a request from the user.

10 (Currently Amended).  A message providing method comprising:
	receiving, for each user, a request for a registration of an association between (i) a software robot program operating on a message service for an exchange of messages among users and exchanging messages with the user and (ii) an external device; and
	providing a single user with a plurality of software robot programs in each of which operation setting information of the software robot program is preset, and , wherein
	the plurality of software robot programs include at least a first software robot program and a second software robot program each providing a printing service, 
	first operation setting information is set for the first software robot program,
	second operation setting information which is different from the first operation setting information is set for the second software robot program, and
	the first operation setting information and the second operation setting information are different from each other in at least any one of (i) the number of copies at a printing time, (ii) double-sided printing or single-sided printing, (iii) a function of integrating a plurality of pages into one page, (iv) a color mode, and an image quality.

11 (Currently Amended).  A non-transitory computer readable medium storing a program that causes a computer to execute a message providing process, the message providing process comprising:
	receiving, for each user, a request for a registration of an association between (i) a software robot program operating on a message service for an exchange of messages among users and exchanging messages with the user and (ii) an external device; and
	providing a single user with a plurality of software robot programs in each of which operation setting information of the software robot program is preset, and wherein
	the plurality of software robot programs include at least a first software robot program and a second software robot program each providing a printing service, 
	first operation setting information is set for the first software robot program,
	second operation setting information which is different from the first operation setting information is set for the second software robot program, and
	the first operation setting information and the second operation setting information are different from each other in at least any one of (i) the number of copies at a printing time, (ii) double-sided printing or single-sided printing, (iii) a function of integrating a plurality of pages into one page, (iv) a color mode, and an image quality.


The closest prior art made of record that is considered pertinent to applicant's disclosure.
 Oka, U.S. Patent Pub. No. 2019/0369924, Printing Assistant System and Chatbot Device.
Collins, U.S, Patent Pub. No. 2019/007, Chatbot development and Development Platform.
	Yamamoto et al. U.S. Patent Pub. No. 2019/0258431, System, Information Processing Apparatus, Control Method Thereof, and Non-Transitory Computer Storage Medium. 

REASONS FOR ALLOWANCE

	 The following is an examiner's statement of reasons for allowance: 
Claims 1, 6-11 are allowable over the prior art of record because none of the prior art of record teaches nor fairly suggests all the limitations recited in the claims.  Specifically, none of the prior art of record teaches or suggests “ providing a single user with a plurality of software robot programs in each of which operation setting information of the software robot program is preset, and registering an external device in each of the plurality of software robot programs in association with each other according to the request from the user, wherein the plurality of software robot programs include at least a first software robot program and a second software robot program each providing a printing service,  first operation setting information is set for the first software robot program, second operation setting information which is different from the first operation setting information is set for the second software robot program, and the first operation setting information and the second operation setting information are different from each other in at least any one of (i) the number of copies at a printing time, (ii) double-sided printing or single-sided printing, (iii) a function of integrating a plurality of pages into one page, (iv) a color mode, and an image quality”. These limitations, taken in context of the entire claims are allowable over prior art of record. 

	Any comments considered necessary by applicant must be submitted no later that the payment of the issue fee, and to avoid processing delays, should preferably 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARGON N NANO whose telephone number is (571)272-4007.  The examiner can normally be reached on 7:30 AM-3:30 PM. M.S.T.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Taylor can be reached on 571 272 3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.